PER CURIAM.
The Supreme Court Committee on Standard Jury Instructions (Civil) recommends several amendments to SJI 2.1, INTRODUCTORY INSTRUCTION. The proposed amendments are “designed to focus jurors on only those issues submitted to them, to provide a new definition of the evidence that jurors should consider in reaching their verdicts and to explain what inferences and deductions may be made from the evidence.”
We approve for publication the proposed amendments which follow this opinion.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
2.1
INTRODUCTORY INSTRUCTION
Members of the jury, I shall now instruct you on the law that you must follow in reaching your verdict[s]. It is your duty as jurors to decide the issues, and only those issues, that Isubmit for determination by your verdict. In reaching your verdict, you should to consider and weigh the evidence, to decide the disputed issues of fact, and to apply the law on which I shall instruct you, to the facts as you find them from the evidence.

The evidence in this case consists of the sworn testimony of the witnesses, all exhibits received in evidence, [and] all facts that may be admitted or agreed to by the parties [, and any fact of which the court has taken judicial notice (explain as necessary) ].


In determining the facts, you may draw reasonable inferences from the evidence. You may make deductions and reach conclusions which reason and common sense lead you to draw from the facts shown by the evidence in this case. But you should not speculate on any matters outside the evidence.